PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/026,942
Filing Date: 3 Jul 2018
Appellant(s): McAtarian et al.



__________________
JOHN COLLINS
For Appellant


EXAMINER’S ANSWER
This is in response to the appeal brief filed 9/22/20.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/20/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I.     Initial Considerations
    A.     The elected species is the species of Group 1 represented by Figs 1-4. The applicant made the election without traverse in the reply filed 6/11/19 and indicated that the claims readable on the elected species were independent claim 1 and its dependent claims 2-10 and 12-16, as well as independent claim 17 and its dependent claims 22-31 and 33-36. Thus, the claims examined on their merits in the first office action 
	Thereafter applicant filed an RCE and received two more office actions prior to the current appeal. In both of these office actions the statements of rejection erroneously indicated that all of the pending claims were rejected on one or more grounds of rejection. The election of species requirement was never withdrawn and the originally withdrawn claims were never examined on their merits. As indicated above the inclusion of these claims in the statements of rejection was erroneous. Therefore, given applicant’s cancellation of dependent claim 16 the claims on appeal are 1-10, 12-15, 17, 22-31 and 33-38 with claims 1 and 17 being independent.
A. New Matter/Description/Enablement Rejections, B. Section 112 Rejections, C. Prior Art Rejections –Section 102 and D. Prior Art Rejections –Section 103. As regards the first two parts A. and B., the Board will observe that The Final rejection of 4/20/20 (hereinafter “Final rejection”) from which the Appeal is taken has an Objection therein for New Matter as well as Rejections therein under 35 USC 112(a) and (b). The Objection does not contain any explanatory commentary and simply states that the specification amendments filed on 2/11/20 constitute the addition of New Matter into the disclosure and requires applicant to cancel them. On the other hand, the rejections under 35 USC 112 (a) and (b) contain explanatory remarks regarding why amendments to the claims lack adequate Written Description under the Statute and constitute New Matter in the claims. 
	Appellant’s parts A. and B. are somewhat confusing taken together and as they may relate to the Final rejection. For example, it is 
    C.   As indicated above the elected species is Group 1, Figs 1-4. However, in the Brief appellant indicates in the Summary of Claimed subject Matter that independent claim 17 is most readily understood by a consideration of Fig. 12. See the Brief at page 9. However, the appellant does not indicate why the features of independent claim 17 and the claims dependent thereon that appellant alleged read on the 

II.          The 112(a) Rejections
        The rejections are set out on pages 4 through 8 of the Final rejection. 
     A.     The claim limitation in independent claim 1 of “said first strap section portions being inboard of said bag sidewall structure and free of any connection with said sidewall structure for engagement with said corresponding lifting lugs when said equipment is within said bag” was found to lack adequate written description in the subject application specification. Same for a similar recitation in independent 
Appellant argues at the bottom of page 14 of the Brief that “These features are clearly shown in Fig 2 of the drawings and the accompanying specification disclosure”. Regarding the accompanying specification disclosure, the examiner is unable to find the noted claim terms or any similar ones in any original specification text in the subject application (the examiner notes that the specification amendment of 2/11/20 that is of essentially the same scope as the offending claim limitations was Objected to as introducing New Matter into the disclosure). In the argument in the Brief appellant does not specifically point to any of these terms or any others like them in the original specification text either. Thus, there appears to be no real disagreement that the specification text itself lacks a description of the features in question, particularly those added to the claims as highlighted in bold above. This leaves only Fig 2 as the supporting description per appellant’s statement above, and appellant’s detailed first strap section portions is arcuate portion 38 as shown in Fig 2. Additionally, the examiner notes that Fig 2 shows the bag assembly with the equipment 26 therein. Still further, the examiner also notes that appellant argues in the Brief, as appellant has done in the past, that the equipment 26 is not claimed. See the Brief at page 20 paragraph 1. Assuming the equipment is not being claimed, but Fig 2 is the supporting written description, the question then is how Fig 2 by itself, and without the equipment in the bag assembly, adequately describes the features in question. 
a.   first strap section portions being inboard of said bag sidewall structure
Regarding the “said first strap section portions being inboard of said bag sidewall structure” appellant argues that inboard simply inside”. Thus in the present case according to appellant, the term as used in the claim limitation merely indicates that the strap section portions are inside of the bag sidewall structure. See the Brief at the top of page 16. Appellant also cites in support of these arguments a dictionary definition of “inboard” that defines the term as “inside or towards the longitudinal axis or center of a hull, aircraft, machine, etc. See the Brief at page 16 first paragraph. The examiner was aware of this definition when the rejection was made. Thus, “inboard” clearly does not just mean “inside”, even according to the definition cited by appellant. It can also have a directional meaning to it, that is, “towards the longitudinal axis or center…”. Moreover, as the appellant is well aware, during patent prosecution claim terms must be interpreted in light of the specification disclosure (without the examiner reading limitations from the specification into the claims), not just by themselves. The specification disclosure is Fig 2. If you interpret “inboard of” in light of what Fig 2 shows what is the relevant description? That the first strap inboard? So how does the illustration in Fig 2 amount to an adequate written description of the claim feature under the law? It does not. Not only that, but this introduces an ambiguity into the claims in violation of 35 USC 112(b) as noted in the rejection for indefiniteness and discussed in the relevant section of this Answer below.
Additionally, in view of appellant’s commentary at the top of Brief page 16 to the effect that the examiner “played word games”, and given that appellant may be tempted to argue that the examiner is reading too much into the words appellant himself has chosen to amend the claims with (and Fig 2), the examiner adds the following to the discussion for emphasis. Note what the versions of independent claims 1 and 17 immediately preceding the appealed claims recited. See the lined through terminology in the versions of claims 1 and 17 filed extend into the interior of the bag and in spaced relationship to the bag sidewall structure. Add to this appellant’s Remarks filed with the claims of 2/11/20. These Remarks clearly indicate that appellant considered the amendments to claims 1 and 17 to have only been made for better form, and appellant was still arguing as if there was nothing wrong with the subject matter cancelled from claims 1 and 17 even though it was subject to rejection. 
So what really happened here. See the response of 2/11/20 and the final rejection of 4/20/20. Appellant is (originally) arguing for patentability based on strap 44 extending as shown in Fig 2 (and therefore, on arcuate portion 38 having the position shown in the figure). This appears to necessarily implicate whether equipment 26 is claimed, something appellant is also arguing about. The appellant then files an Amendment indicating that the claims have only been amended for better form and cites the amended specification (amended merely to add the same terminology therein as was added to the claims) and Vas Cath etc., allow appellant to subjectively read appellants drawings and amend the claims accordingly. However, looking at the definition of the claim terms appellant has chosen, at least two meanings are possible. The first is simply inside and the second is the same as extending inwardly as shown in original Figs 1-4, and as previously sought to be claimed. The examiner makes the appropriate rejections based upon the perceived ambiguity whereupon appellant (without further response) appeals, arguing this time that the drawing to look to is specifically Fig 2, that all appellant is claiming is that portion 38 is inside, that this is both clear and unmistakable from only a casual observation of Fig 2 and that the examiner played word games. Really?    

b.  said first strap section portions being….free of any connection with said sidewall structure. 
Finding adequate written description in Fig 2 for the second claim limitation in question is perhaps even more difficult than with the first claim limitation. Appellant argues in the Brief that a casual observation of Fig 2 clearly and unmistakably shows the features. See the Brief at the top of page 16. However, Fig 2 appears to show that the strap section portion (arcuate portion 38) is in fact connected to the sidewall structure through the remainder of strap 44, instead of being free of any connection to the sidewall structure, as recited in the independent claims. Said differently, if one looks at Fig 2, arcuate portion 38 is connected (although perhaps indirectly) to the bag sidewall structure where first ends 46, 48 of strap 44 are attached to the sidewall structure. So how does Fig 2 adequately describe that portions 38 are free of any connection to the sidewall structure as claimed? During the Appeal Conference it was even considered by the conferees whether perhaps the claim limitation could be read in light of Fig 2 as meaning 
In this case, therefore, what appellant has done by relying on Fig 2 for the particular claim limitation in question is to introduce incoherency into the claims. Said differently, adequate written description is clearly lacking in Fig 2 for the free of any connection with the sidewall structure limitation in the claims and under 35 USC 112 (b) (discussed below) the limitation is indefinite because it is incoherent. 
Now before leaving this discussion the examiner would like to take the opportunity to reiterate for the record that as pointed out in previous office actions the appellant can under the law resort to application drawings for written description support for claim elements. On the other hand, appellant is not free to do this in any 
    B.     The 112 (a) rejection also includes a rejection of claims 15 and 36 for the non-original claim limitations that the load bearing strap units are “correlated with said bag and said equipment when the equipment is in the bag, so that the load bearing strap units bear substantially all of said load during lifting of said bag assembly”.  These limitations also lack adequate written description in the original specification. Appellant argues in the brief that the claim correlation must necessarily occur in view of the original disclosure that the strap unit bears all or substantially all of the load. See the Brief at the bottom of page 19. However, appellant’s argument is not understood. The claimed correlation is not originally described. Said differently, exactly how are the strap units correlated as claimed?  

III.          The 112(b) Rejections
     A.     The comments above are believed to adequately show why the claims are also rejected as being indefinite, that is to say, why the parts discussed above cannot be adequately interpreted. See also the explanatory commentary in the Final Rejection. Likewise appellants arguments in the Brief are believed to show that the appellant does not adequately address this ground of rejection. See the Brief at page 20 lines 1-2. Or see the first 2 paragraphs of page 16 of the Brief in which appellant appears to argue only that “Clearly, the first strap section portions are inboard of the bag sidewall structure and are also free of any connection with said sidewall structure”. However merely repeating the claim limitations in question and prefacing them with the word “clearly” is inadequate. How exactly is one supposed to interpret the claim limitations that were not adequately described in Fig 2? What exactly does “inboard of” mean in the invention of the applicant given the above comments. What exactly does free of any connection with the sidewall mean in the invention of the applicant in view of the being correlated with said bag and said equipment” mean as regards the load bearing strap units?

     B.     The 112(b) Rejection for Combination/Sub-Combination.
	 As the rejection indicates the claims are indefinite because they are drafted in such a way that they are not clear as to whether what is being claimed is the sub-combination of the bag assembly only (with the equipment being only recited in the claims functionally or as an intended use of the bag container), or whether what is being claimed is the combination of the bag assembly and equipment therein. On the one hand, the claim preambles suggest that what is claimed is the sub-combination. On the other hand limitations in the bodies of the claims are structurally dependent on the equipment or recite further limitations on the equipment itself. This suggests that what is claimed is the noted combination. This issue has been part of this case almost from the very beginning as the examiners commentary in prior office actions indicates.

In another example, note claim 15’s requirement that the load bearing trap units be correlated with the bag and equipment when the equipment is in the bag, so that the load bearing strap units bear substantially all of said load during lifting of said bag assembly. This limitation (whatever correlated means) clearly depends in part on the equipment, and therefore, suggests that the equipment is claimed. (It is by now well settled that features that are not claimed may not be relied upon by the applicant in support of patentability). Said a little differently, if one puts equipment having a different configuration from the one shown in Fig 2 into the same bag, the load bearing strap units would not necessarily bear substantially all of the load, as claimed. For example, if the connection between the strap and lugs 28 at arcuate portion 38 is relatively loose and equipment 26 sits on the bottom of the bag, then it is the bag that would bear substantially all of the weight of equipment 26 upon lifting at loop 59, not the load bearing strap units (note also that equipment 26 is an electrical transformer and these can be heavy). Appellant apparently believes (as appellant does with the same language after the claim limitation in the other ground of rejection discussed above) that the claim language “when the equipment is in the bag” avoids the indefiniteness, because appellant with the equipment. In this case, the load bearing trap units have to be correlated with the bag and equipment. Therefore claim 15 and others like it actually appear to rely on the equipment, and in so doing they suggest that the equipment is claimed (even though they and/or the claims from which they depend contain terms therein that also suggest that the equipment is not claimed). The suggestion that the equipment is claimed taken together with the suggestion that the equipment is not claimed is what makes these claims indefinite, as explained already. 
The claim limitations aside, some of the appellant’s arguments themselves appear to indicate that the appellant is relying on the equipment for patentability (and thus appellant may be claiming the equipment). For example, see the argument on page 21 of the Brief. In 

IV.          The Prior Art Rejections
               Anticipation over Diao (2014/0177980)
bulk bag”. At the bottom of the page, the appellant further clarifies the argument by stating that “in reality therefore, Diao is not at all pertinent to the present claimed invention”. The point the appellant is making here is not entirely clear, however, it appears as if appellant may be arguing that merely because the claims recite an equipment transport bag functionally, they are automatically somehow patentably distinct from a bulk bag of the kind disclosed in Diao. The examiner disagrees. The appellant’s characterizations of bulk bags on page 21 of the Brief are acknowledged. In the main, they are accurate, although the examiner disagrees with appellant’s apparent conclusion that just because FBIC’s include a flexible bag with various types of lifting arrangements, the bags themselves necessarily bear all of the loads of the loose materials therein. See the Brief at page 21 lines 7-8. Quite simply, there is no basis in the record for such a conclusion. (On the contrary as discussed herein, just because a bag has straps does not equipment transport bags” are generally, and how they differ from bulk bags. Therefore, the appellant never properly explains why the appellant believes that bulk bags of the kind disclosed in Dialo are not pertinent to the invention claimed in the subject application. Applicant has not properly explained how the mere functional recitation in a claim of equipment transport bag would avoid a patent disclosing a bulk bag. On the other hand, bulk bags can also be used to carry equipment. No? The appellant’s first argument should be rejected, because the bulk bag of Diao can be used to transport 
B.       Next, at the top of page 24 of the Brief, the appellant argues citing paragraph [0024] of Diao that even though the reference teaches that the corner straps 112 fall down under their own weight when not in use, “Obviously, when the straps are so released, the bag body 102 would be filled with material, thereby making it impossible for the straps to fall into the bag body.”.  This argument is clearly without merit. First of all in making it, the appellant is arguing with the references own teaching. The reference teaches that the straps fall down under their own weight when not in use. The appellant disagrees? Second, it is apparent that the appellant has taken the teaching in paragraph [0024] out of its proper context. “When not in use” clearly includes when there is no content in the bag. So why argue that when there is bulk material in the bag the straps would not fall down under their own weight? The bulk material that can be placed into the Diao bag is irrelevant for purposes of the rejection. Appellant is 
In the same part of the Brief appellant also argues that Diao [0024] teach that straps 112 of Diao are at times pulled sideways away from the bulk bag body 102, and that this would be impossible if Diao is read as disclosing that the straps could be located inside the bag body. Like the argument above, this one should also be rejected as being contrary to what the reference itself teaches. At the top of page 23 of the Brief the appellant himself cites some of the disclosure in Diao that makes clear that the straps 12 can be on the inside of the bag body. How can the appellant argue with the reference teaching? Not only when it was time to do so by pulling them out of the bag body and then pulling them sideways. The straps 112 do not have to remain on the outside of the bag body just because in some situations (to use Diao’s term) it is necessary to pull them sideways away from the bulk bag body.
C.     Next, beginning at about the middle of page 24 of the Brief and continuing through about the middle of page 27 thereof the appellant makes arguments regarding the claim preambles. These arguments do not appear to address any issues in the rejections set forth by the examiner, and therefore appear to be irrelevant to the outstanding rejections. For example, appellant argues in Brief page 25 that the claim recitations reproduced by appellant in the brief “clearly establish that the preamble is not a mere intended use”. However, the examiner never found that the claim preambles were mere intended use. What the examiner found was that pursuant to applicable law the recitation 
	As already indicated the examiner has given the appropriate weight to the recitations in the claim preambles. Accordingly appellants arguments on this issue should also be rejected.
D.      Next, at the bottom of Brief page 27 and continuing to about the middle of Brief page 28, the appellant repeats some of the argument already addressed in B. above. However, in this instance the appellant the examiners entire argument regarding anticipation really boils down to paragraph [0024]”. However, this is clearly false. For example, it is [0019] of Diao that clearly teaches that any order of attachment or stacking (to use the reference terms) between perimeter band 116, stevedores 110, corner lift straps 112 and bulk bag body 102 is possible. Not only that but it is [0020] that clarifies with reference to Fig 1 what “extended towards the bottom portion 106 of the bulk bag body 102 but not reach the bottom portion” means (albeit with regard to the Stevedores 110).  [0020] also makes clear that the stevedores can be extended as described to attach to the bag bottom 106 from either the inside or the outside of the bulk bag body. This is important because it helps to explain the structures encompassed in the next paragraph, Diao [0021], with respect to the corner lift straps 112. This includes the description in [0021] that “similarly” to the stevedores 110, “the corner lift straps can be extended towards the bottom 106 of the bulk bag body 102 but not reach the bottom portion, as shown in Fig 1.”. Then see the very next teaching that (as with the stevedores) can be further extended to be attached to the bottom portion 106 of the bulk bag body 102 from either the inside or the outside of the bulk bag body. See also the other description in [0021] regarding various configurations of the corner lift straps and attachments thereof. [0022] is also relevant. So while [0024] expressly teaches that the corner lift straps fall down under their own weight the examiner is clearly not relying on only [0024].
         Additionally, and clearly, based on the noted teaching in Diao the finding that Diao teaches to attach straps 112 on the inside of the bag is not a theory. Nor is the examiner alleging that somewhere, somehow the lift straps 112 may end up inside the bag body 102 (loops 114 can be deleted according to Diao and are not relevant to the rejection). Nor does the examiner’s finding amount to a fanciful interpretation of Diao. See the appellant’s argument at the bottom of Brief page 27 and at thetop of page 28. Clearly, Diao teaches going from the inside to outside of the bag, lift straps 112 that have ends that can be attached one on top the other (or side by side as shown in Fig 1) and inside of 
       At the bottom of Brief page 30 and top of Brief page 31 appellant citing specifically claims 2-3 and 15, argues that the examiner never describes how or why the limitations of the dependent claims are met or rendered obvious over the prior art. In response, the examiner notes that claims 2-3 are rejected for anticipation over Diao, and therefore, appellants argument is not understood. Nevertheless, the examiner points out that the Final rejection indicates how claims 2-3 were found to have been anticipated by Diao. Accordingly, per the Final rejection the claimed first strap section can be a lift strap 112 and the claimed second strap section can be an associated stevedore 110. Looking at claim 2 it is evident from the Final rejection and from the discussion 

               Obviousness over Diao
          Regarding the obviousness rejection of claim 15 over Diao appellant argues that the claim calls for the load bearing strap units to be correlated with the bag, so that the load bearing strap units bear substantially all of the load during lifting of the bag assembly. According to appellant, this is impossible in Diao because the bag contents fill the bag body and since load bearing strap units 110 and 112 are used to elevate the filled body the body necessarily experiences all of the load of the fill material.
        In response the examiner points out that as already discussed with regard to indefiniteness above, claim 15 does not only require the load bearing strap units to be correlated with the bag, as argued by the correlated with the bag and equipment. That is one reason the claim is indefinite as explained before. However, the additional claim limitations cited by appellant make things worse because as also discussed previously, they require an evaluation of the claim with the bag content therein, which of course is improper assuming the bag content is not claimed in the combination. Given the indefiniteness, claim 15 is only interpreted as best understood in the prior art rejection. 
        As best understood, as already indicated, includes the understanding that the equipment is not claimed. Therefore, the rejection is not based on the Diao bag having the claimed equipment therein. Instead the rejection is based on the capability of the Diao bag to meet the claimed functions. That is to say the rejection is based on the capability of the Diao load bearing strap units 110, 112 to bear substantially all of the load of some equipment placed in the Diao bag. For example, imagine some equipment attached to the Diao load sections 112 have a portion thereof as claimed (where 112 makes a loop) that can engage the part of the equipment to be handled. If the bag were then lifted by the associated second strap section (a stevedore 110) with its lifting portion (the loop at the top of 110), the load bearing strap units 110, 112 would bear substantially all of the load during lifting of the Diao bag assembly. Notice that this is not just because of the configuration of the load bearing strap units relative to the bag body, but is also a result of the configuration of the equipment relative to the load bearing strap units and the bag body. Now imagine a similar example, but with the two first strap section portions of strap sections 112 on the inside of the bag as might be required by the “being inboard of” limitation in each independent claim given the appellant’s argument 

 


Respectfully submitted,
/JACOB K ACKUN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.